DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered. 
Claims 65, 67-78, 83, 86, 91, 93, 95, 96, and 97 are pending and being examined. Claims 95-97 are new.

New Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.	Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0129108, Sachsenmeier et al, claiming priority to Nov. 11, 2014 in view of Allard et al (Clinical Cancer Research, 2013, 19:5626-5635); and Centene Corporation Clinical Policy for Nivolumab (August 2015).
Sachsenmeier et al teach a method of treating cancer in a subject having a tumor expressing CD73, comprising administering to the subject a therapeutically effective amount of CD73 antagonist antibody and PD-1 antibody; wherein the PD-1 antibody is nivolumab ([298]); wherein administration is intravenous ([304]); wherein administration of CD73 and PD-1 antibodies is sequential in either order, or serial, or concurrent/same day ([300]); wherein the antibodies are formulated together or separately ([301]); wherein the CD73 antibody inhibits enzymatic activity in vivo ([55]; [73]); wherein CD73 is expressed on the membrane of tumor cells ([55]; [235-237]; [290]; [344]; Example 7); wherein the cancer is colon cancer and the tumor size is reduced (Example 7; [86]; [289]; [294]; [310]; [312]). 
Sachsenmeier et al demonstrate that combined therapy with CD73 antibody and PD-1 antibody of colon cancer tumors in vivo resulted in significantly increased tumor growth inhibition compared to CD73 antibody alone (Example 7; [363-364]) and significantly increased survival compared to either antibody alone (second Table 9; [363-364]). Sachsenmeier et al administered 4 doses of antibodies 2X weekly at a dose of 0.5 mg/kg for PD-1 antibody and 10 mg/kg for CD73 antibody (Example 7, first Table 9). Assuming the average human weighs 80kg, a dose of 10 mg/kg of CD73 antibody would be 800 mg.

[0301] The combination therapy can provide “synergy” and prove “synergistic”, i.e., the effect achieved when the active ingredients used together is greater than the sum of the effects that results from using the compounds separately. A synergistic effect can be attained when the active ingredients are: (1) co-formulated and administered or delivered simultaneously in a combined, unit dosage formulation; (2) delivered by alternation or in parallel as separate formulations; or (3) by some other regimen. When delivered in alternation therapy, a synergistic effect can be attained when the compounds are administered or delivered sequentially, e.g., by different injections in separate syringes. In general, during alternation therapy, an effective dosage of each active ingredient is administered sequentially, i.e., serially, whereas in combination therapy, effective dosages of two or more active ingredients are administered together.
[0309] The composition can be administered as a single dose, multiple doses or over an established period of time in an infusion. Dosage regimens also can be adjusted to provide the optimum desired response (e.g., a therapeutic or prophylactic response).
[0310] Therapeutically effective doses of the compositions of the present disclosure, for treatment of CD73-expressing cell-mediated diseases, such as certain types of cancers including e.g., colon cancer, vary depending upon many different factors, including means of administration, target site, physiological state of the patient, whether the patient is human or an animal, other medications administered, and whether treatment is prophylactic or therapeutic. Usually, the patient is a human, but non-human mammals including transgenic mammals can also be treated. Treatment dosages can be titrated using routine methods known to those of skill in the art to optimize safety and efficacy.
[0311] The amount of at least one anti-CD73 binding molecule, e.g., antibody or binding fragment, variant, or derivative thereof (for example, a clone 10.3 antibody or a clone 2C5 antibody) to be administered is readily determined by one of ordinary skill in the art without undue experimentation given the disclosure of the present disclosure. Factors influencing the mode of administration and the respective amount of at least one anti-CD73 binding molecule, e.g., antibody, antigen-binding fragment, variant or derivative thereof include, but are not limited to, the severity of the disease, the history of the disease, and the age, height, weight, health, and physical condition of the individual undergoing therapy. Similarly, the amount of anti-CD73 binding molecule, e.g., antibody, or fragment, variant, or derivative thereof, to be administered will be dependent upon the mode of administration and whether the subject will undergo a single dose or multiple doses of this agent.

Sachsenmeier et al do not teach the specific administration regimens of:

(b) administering the anti-CD73 antibody at a dose of about 150 mg – 1600 mg once per week and the PD-1 antibody at a dose of about 50 mg – 500 mg once every 2, 3 or 4 weeks.
Allard et al successfully demonstrate that CD73 antagonist antibodies significantly enhance the activity of PD-1 antibodies against colon cancer, prostate cancer and breast cancer in vivo. CD73 antibody preferentially synergized with PD-1 antibody. Monotherapy with CD73 or PD-1 antibody resulted in significantly delayed tumor growth, while combined antibody therapy induced complete tumor rejection in all treated mice. Monotherapy with CD73 or PD-1 antibody resulted in significantly prolonged survival, while combined antibody therapy further significantly increased survival (abstract; Figures 1-3; p. 5629, col. 2 to p. 5630, col. 2).
Centene Corporation Clinical Policy for Nivolumab (August 2015) teach the administration of nivolumab (PD-1 antibody) for cancer treatment is FDA approved, including for colorectal cancer. Centene Corporation teach combination therapies of nivolumab with other therapeutics such as immuno-oncology antibodies, and teach IV dosages of 3 mg/kg every 3 weeks for 4 doses then 240 mg every 2 weeks or 480 mg every 4 weeks, and administration for 6 months (p. 4, section H). Assuming the average person weighs 80kg, the 3mg/kg dose would be about 240 mg which falls within the range of about 50 mg – 500 mg once every 3 weeks as claimed.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the CD73 antibody and PD-1 antibody nivolumab at the instantly claimed dosages and regimens in the method of Sachsenmeier et al. One would have been motivated to because: (1) Sachsenmeier et al teach repeatedly administering the CD73 antibody at 10 mg/kg which is about 800 mg for the average person; (2) Centene Corporation teach FDA approved administration of nivolumab for cancer treatment, and at 3 mg/kg (about 240 mg for the average 80 kg person) every 3 weeks for 4 doses then 240 mg every 2 weeks or 480 mg every 4 weeks; (3) Sachsenmeier et al provide motivation to adjust and optimize the therapeutic effect and safety of the doses and administration regimens and teach treatment dosages can be titrated using routine methods known to those of skill in the art to optimize safety and efficacy. One of ordinary skill in the art would have a reasonable expectation of success administering the CD73 antibody and PD1 antibody at the claimed dosages and regimens given: (1) Sachsenmeier et al and Allard et al demonstrate statistically significantly improving cancer treatment with therapeutically effective amounts of CD73 and PD1 antibody combination; (2) Sachsenmeier et al teach titrating doses to provide optimal safety and efficacy are routine; and (3) Centene Corporation teach antibody combination cancer therapy with nivolumab PD-1 antibody is already practiced and teach clinical administration of nivolumab at the instantly claimed dosages and time intervals. 
MPEP 2144.05 states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. In the instant case, given the known function of each antibody in cancer treatment, given their demonstrated combined synergy, and given the disclosures of each reference for arriving at therapeutic doses, it is well within the level of the ordinary skilled artisan to adjust the dosages and timing of administration for optimal therapeutic efficacy and safety, and to arrive at the dosages and timing of administration instantly claimed, where the combination of PD-1 and CD73 antibodies is expected to provide therapeutic and synergistic cancer treatment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,605,080
3.	Claims 65, 67-78, 83, 86, 91, 93, 95, 96, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,605,080 in view of US Patent Application Publication 2016/0129108, Sachsenmeier et al, claiming priority to Nov. 11, 2014; Allard et al (Clinical Cancer Centene Corporation Clinical Policy for Nivolumab (August 2015), as evidenced by WO 2015/103072, Wu, published July 2015, as evidenced by WO 2015/103072, Wu, published July 2015.
US Patent 9,605,080 claims:
An isolated antibody that binds to human CD73 and comprises a heavy chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7, respectively, and a light chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, respectively; wherein the antibody comprises heavy and light chain variable region sequences of SEQ ID NOs: 135 and 12; wherein the antibody comprises a heavy chain sequence comprising the amino acid sequence of SEQ ID NO: 133 or 189 and a light chain sequence comprising the amino acid sequence of SEQ ID NO: 102; 
Wherein the antibody binds to human CD73 with a KD of 0.1 nM to 10 nM, as determined by Surface Plasmon Resonance (SPR); 
wherein the antibody is comprised in a pharmaceutically acceptable carrier; 
wherein the antibody inhibits the activity of human CD73;
wherein the antibody mediates internalization of human CD73;
wherein the antibody is comprised in a pharmaceutical composition comprising an additional therapeutic agent that is a PD-1 antagonist.
 
The US Patent does not claim a method of treating cancer in a subject having a tumor expressing CD73 by administration of the claimed pharmaceutical composition comprising the CD73 antibody combined with PD1 antibody nivolumab. The US Patent does not claim the instantly claimed dosages and administration regimens.
Sachsenmeier et al teach a method of treating cancer in a subject having a tumor expressing CD73, comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a CD73 antagonist internalizing antibody (Example 4; [246]) and PD-1 antibody; wherein the PD-1 antibody is nivolumab ([298]); wherein administration is intravenous ([304]); wherein administration of CD73 and PD-1 antibodies is sequential in either order, or serial, or concurrent/same day ([300]); wherein the antibodies are formulated together or separately ([301]); wherein the CD73 antibody inhibits enzymatic activity in vivo ([55]; [73]); wherein the CD73 antibody internalizes CD73 (Example 4); wherein CD73 is expressed on the membrane of tumor cells ([55]; [235-237]; [290]; [344]; Example 7); wherein the cancer is colon cancer and the tumor size is reduced (Example 7; [86]; [289]; [294]; [310]; [312]). 
As evidenced by WO 2015/103072, Wu, nivolumab PD-1 antibody inherently comprises instant SEQ ID NOs:381 and 382, see sequence alignments in the Office Action mailed 9/2/2020, section 4.
Sachsenmeier et al demonstrate that combined therapy with CD73 antibody and PD-1 antibody of colon cancer tumors in vivo resulted in significantly increased tumor growth inhibition compared to CD73 antibody alone (Example 7; [363-364]) and significantly increased survival compared to either antibody alone (second Table 9; [363-364]). Sachsenmeier et al administered 4 doses of antibodies 2X weekly at a dose of 0.5 mg/kg for PD-1 antibody and 10 mg/kg for CD73 antibody (Example 7, first Table 9). Assuming the average human weighs 80kg, a dose of 10 mg/kg of CD73 antibody would be 800 mg.

[0301] The combination therapy can provide “synergy” and prove “synergistic”, i.e., the effect achieved when the active ingredients used together is greater than the sum of the effects that results from using the compounds separately. A synergistic effect can be attained when the active ingredients are: (1) co-formulated and administered or delivered simultaneously in a combined, unit dosage formulation; (2) delivered by alternation or in parallel as separate formulations; or (3) by some other regimen. When delivered in alternation therapy, a synergistic effect can be attained when the compounds are administered or delivered sequentially, e.g., by different injections in separate syringes. In general, during alternation therapy, an effective dosage of each active ingredient is administered sequentially, i.e., serially, whereas in combination therapy, effective dosages of two or more active ingredients are administered together.
[0309] The composition can be administered as a single dose, multiple doses or over an established period of time in an infusion. Dosage regimens also can be adjusted to provide the optimum desired response (e.g., a therapeutic or prophylactic response).
[0310] Therapeutically effective doses of the compositions of the present disclosure, for treatment of CD73-expressing cell-mediated diseases, such as certain types of cancers including e.g., colon cancer, vary depending upon many different factors, including means of administration, target site, physiological state of the patient, whether the patient is human or an animal, other medications administered, and whether treatment is prophylactic or therapeutic. Usually, the patient is a human, but non-human mammals including transgenic mammals can also be treated. Treatment dosages can be titrated using routine methods known to those of skill in the art to optimize safety and efficacy.
[0311] The amount of at least one anti-CD73 binding molecule, e.g., antibody or binding fragment, variant, or derivative thereof (for example, a clone 10.3 antibody or a clone 2C5 antibody) to be administered is readily determined by one of ordinary skill in the art without undue experimentation given the disclosure of the present disclosure. Factors influencing the mode of administration and the respective amount of at least one anti-CD73 binding molecule, e.g., antibody, antigen-binding fragment, variant or derivative thereof include, but are not limited to, the severity of the disease, the history of the disease, and the age, height, weight, health, and physical condition of the individual undergoing therapy. Similarly, the amount of anti-CD73 binding molecule, e.g., antibody, or fragment, variant, or derivative thereof, to be administered will be dependent upon the mode of administration and whether the subject will undergo a single dose or multiple doses of this agent.
Allard et al successfully demonstrate that CD73 inhibitory antibodies significantly enhance the activity of PD-1 antibodies against colon cancer, prostate cancer and in vivo. CD73 antibody preferentially synergized with PD-1 antibody. Monotherapy with CD73 or PD-1 antibody resulted in significantly delayed tumor growth, while combined antibody therapy induced complete tumor rejection in all treated mice. Monotherapy with CD73 or PD-1 antibody resulted in significantly prolonged survival, while combined antibody therapy further significantly increased survival (abstract; Figures 1-3; p. 5629, col. 2 to p. 5630, col. 2). Allard et al conclude: “Our data demonstrated that both anti-PD-1 and anti-CTLA-4 mAbs can significantly benefit from targeted blockade of CD73” (p. 5633, col. 1) and “Our study suggests that targeted blockade of CD73 is another promising strategy to enhance the therapeutic activity of CTLA-4 and PD-1 checkpoint inhibition” (p. 5633, col. 2).
Centene Corporation Clinical Policy for Nivolumab (August 2015) teach the administration of nivolumab (PD-1 antibody) for cancer treatment is FDA approved, including for colorectal cancer. Centene Corporation teach combination therapies of nivolumab with other therapeutics such as immuno-oncology antibodies, and teach IV dosages of 3 mg/kg every 3 weeks for 4 doses then 240 mg every 2 weeks or 480 mg every 4 weeks, and administration for 6 months (p. 4, section H). Assuming the average person weighs 80kg, the 3mg/kg dose would be about 240 mg which falls within the range of about 50 mg – 500 mg once every 3 weeks as claimed.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the patented pharmaceutical composition comprising the inhibitory and internalizing anti-CD73 antibody and a PD-1 antagonist antibody nivolumab to a subject having CD73-expressing cancer for treatment. One would have been motivated to because: (1) the patented CD73 antibody and PD-1 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the patented CD73 antibody and a PD-1 antagonist antibody nivolumab at the instantly claimed dosages and regimens. One would have been motivated to because: (1) Sachsenmeier et al teach repeatedly administering the inhibitory/internalizing CD73 antibody at 10 mg/kg which is about 800 mg for the average person; (2) Centene Corporation teach FDA approved 
MPEP 2144.05 states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. In the instant case, given the known function of each antibody in cancer treatment, given their demonstrated combined synergy, and given the disclosures of each reference for arriving at therapeutic doses, it is well within the level of the ordinary skilled artisan to adjust the dosages and timing of 
Claim 76:
	The US Patent does not claim treating cancer that has tumors comprising TILs that express PD-1.
Allard et al teach that TILs in tumors express PD-1 and are targets of the PD-1 antibody. PD-1 antibodies reverse T-cell anergy and the immunosuppressive microenvironment of the tumor, thereby stimulating T cell activity and anti-tumor immune response (p. 5626, col. 1 to cp. 5627, col. 1; Box on page 5627; p. 5628, col. 1; p. 5631, col. 1-2; Figure 5). Allard et al demonstrate that CD73 antibodies significantly enhance the activity of PD-1 antibodies against colon cancer, prostate cancer and breast cancer in vivo. CD73 antibody preferentially synergized with PD-1 antibody. Monotherapy with CD73 or PD-1 antibody resulted in significantly delayed tumor growth, while combined antibody therapy induced complete tumor rejection in all treated mice. Monotherapy with CD73 or PD-1 antibody resulted in significantly prolonged survival, while combined antibody therapy further significantly increased survival (abstract; Figures 1-3; p. 5629, col. 2 to p. 5630, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat cancer having tumors with TILs expressing PD-1 with the combined CD73 and PD-1 antagonist antibody pharmaceutical composition. One would have been motivated to, and have a reasonable expectation of success to, 



U.S. Patent No. 10,100,129
4.	Claims 65, 67-78, 83, 86, 91, 93, 95, 96, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,100,129 in view of US Patent Application Publication 2016/0129108, Sachsenmeier et al, claiming priority to Nov. 11, 2014; Allard et al (Clinical Cancer Research, 2013, 19:5626-5635); and Centene Corporation Clinical Policy for Nivolumab (August 2015), as evidenced by WO 2015/103072, Wu, published July 2015, as evidenced by WO 2015/103072, Wu, published July 2015.
US Patent 10,100,129 claims:
An isolated antibody that binds to human CD73 and comprises a heavy chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7, respectively, and a light chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, respectively; wherein the antibody comprises heavy and light chain variable region sequences of SEQ ID NOs: 135 and 12; wherein the antibody comprises a heavy chain sequence comprising the amino acid sequence of SEQ ID NO: 133 or 189 and a light chain sequence comprising the amino acid sequence of SEQ ID NO: 102; 
Wherein the antibody binds to human CD73 with a KD of 0.1 nM to 10 nM, as determined by Surface Plasmon Resonance (SPR); 
wherein the antibody is comprised in a pharmaceutically acceptable carrier; 
wherein the antibody inhibits the activity of human CD73;
wherein the antibody mediates internalization of human CD73;
wherein the antibody is comprised in a pharmaceutical composition comprising an additional therapeutic agent that is a PD-1 antagonist.
 
The US Patent does not claim a method of treating cancer in a subject having a tumor expressing CD73 by administration of the claimed pharmaceutical composition comprising the CD73 antibody combined with PD1 antibody nivolumab. The US Patent does not claim the instantly claimed dosages and administration regimens.
Sachsenmeier et al teach a method of treating cancer in a subject having a tumor expressing CD73, comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a CD73 antagonist internalizing antibody (Example 4; [246]) and PD-1 antibody; wherein the PD-1 antibody is nivolumab ([298]); wherein administration is intravenous ([304]); wherein administration of CD73 and PD-1 antibodies is sequential in either order, or serial, or concurrent/same day ([300]); wherein the antibodies are formulated together or separately ([301]); wherein the CD73 antibody inhibits enzymatic activity in vivo ([55]; [73]); wherein the CD73 antibody internalizes CD73 (Example 4); wherein CD73 is expressed on the membrane of tumor cells ([55]; [235-237]; [290]; [344]; Example 7); wherein the cancer is colon cancer and the tumor size is reduced (Example 7; [86]; [289]; [294]; [310]; [312]). 

Sachsenmeier et al demonstrate that combined therapy with CD73 antibody and PD-1 antibody of colon cancer tumors in vivo resulted in significantly increased tumor growth inhibition compared to CD73 antibody alone (Example 7; [363-364]) and significantly increased survival compared to either antibody alone (second Table 9; [363-364]). Sachsenmeier et al administered 4 doses of antibodies 2X weekly at a dose of 0.5 mg/kg for PD-1 antibody and 10 mg/kg for CD73 antibody (Example 7, first Table 9). Assuming the average human weighs 80kg, a dose of 10 mg/kg of CD73 antibody would be 800 mg.
With regards to dosages and administration regimens, Sachsenmeier et al teach it is known to vary and optimize them for best therapeutic effect:
[0301] The combination therapy can provide “synergy” and prove “synergistic”, i.e., the effect achieved when the active ingredients used together is greater than the sum of the effects that results from using the compounds separately. A synergistic effect can be attained when the active ingredients are: (1) co-formulated and administered or delivered simultaneously in a combined, unit dosage formulation; (2) delivered by alternation or in parallel as separate formulations; or (3) by some other regimen. When delivered in alternation therapy, a synergistic effect can be attained when the compounds are administered or delivered sequentially, e.g., by different injections in separate syringes. In general, during alternation therapy, an effective dosage of each active ingredient is administered sequentially, i.e., serially, whereas in combination therapy, effective dosages of two or more active ingredients are administered together.
[0309] The composition can be administered as a single dose, multiple doses or over an established period of time in an infusion. Dosage regimens also can be adjusted to provide the optimum desired response (e.g., a therapeutic or prophylactic response).
[0310] Therapeutically effective doses of the compositions of the present disclosure, for treatment of CD73-expressing cell-mediated diseases, such as certain types of cancers including e.g., colon cancer, vary depending upon many different factors, including means of administration, target site, physiological state of the patient, whether the 
[0311] The amount of at least one anti-CD73 binding molecule, e.g., antibody or binding fragment, variant, or derivative thereof (for example, a clone 10.3 antibody or a clone 2C5 antibody) to be administered is readily determined by one of ordinary skill in the art without undue experimentation given the disclosure of the present disclosure. Factors influencing the mode of administration and the respective amount of at least one anti-CD73 binding molecule, e.g., antibody, antigen-binding fragment, variant or derivative thereof include, but are not limited to, the severity of the disease, the history of the disease, and the age, height, weight, health, and physical condition of the individual undergoing therapy. Similarly, the amount of anti-CD73 binding molecule, e.g., antibody, or fragment, variant, or derivative thereof, to be administered will be dependent upon the mode of administration and whether the subject will undergo a single dose or multiple doses of this agent.
Allard et al successfully demonstrate that CD73 inhibitory antibodies significantly enhance the activity of PD-1 antibodies against colon cancer, prostate cancer and breast cancer in vivo. CD73 antibody preferentially synergized with PD-1 antibody. Monotherapy with CD73 or PD-1 antibody resulted in significantly delayed tumor growth, while combined antibody therapy induced complete tumor rejection in all treated mice. Monotherapy with CD73 or PD-1 antibody resulted in significantly prolonged survival, while combined antibody therapy further significantly increased survival (abstract; Figures 1-3; p. 5629, col. 2 to p. 5630, col. 2). Allard et al conclude: “Our data demonstrated that both anti-PD-1 and anti-CTLA-4 mAbs can significantly benefit from targeted blockade of CD73” (p. 5633, col. 1) and “Our study suggests that targeted blockade of CD73 is another promising strategy to enhance the therapeutic activity of CTLA-4 and PD-1 checkpoint inhibition” (p. 5633, col. 2).
Centene Corporation Clinical Policy for Nivolumab (August 2015) teach the administration of nivolumab (PD-1 antibody) for cancer treatment is FDA approved, 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the patented pharmaceutical composition comprising the inhibitory and internalizing anti-CD73 antibody and a PD-1 antagonist antibody nivolumab to a subject having CD73-expressing cancer for treatment. One would have been motivated to because: (1) the patented CD73 antibody and PD-1 antagonist are comprised in a pharmaceutical composition suggesting pharmaceutical use; (2) the patented CD73 antibody is claimed in combination with an established anti-cancer agent that is a PD-1 antagonist; (3) the patented CD73 antibody functions to internalize and inhibit CD73; (4) Sachsenmeier et al and Allard et al both teach and suggest treating cancer by administration of CD73 internalizing and inhibiting antibodies, particularly in combination with known anti-cancer PD-1 antagonist antibodies such as nivolumab. One of ordinary skill in the art would have a reasonable expectation of success administering the patented CD73 antibody and PD-1 antagonist to a subject having a CD73-expressing cancer for treatment, given Sachsenmeier et al and Allard et al both successfully demonstrate synergistic treatment of CD73-expressing cancer by administration of different CD73 internalizing/inhibiting antibodies in combination with different PD-1 antagonist antibodies. The cited references teach, 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the patented CD73 antibody and a PD-1 antagonist antibody nivolumab at the instantly claimed dosages and regimens. One would have been motivated to because: (1) Sachsenmeier et al teach repeatedly administering the inhibitory/internalizing CD73 antibody at 10 mg/kg which is about 800 mg for the average person; (2) Centene Corporation teach FDA approved administration of nivolumab for cancer treatment, and at 3 mg/kg (about 240 mg for the average 80 kg person) every 3 weeks for 4 doses then 240 mg every 2 weeks or 480 mg every 4 weeks; (3) Sachsenmeier et al provide motivation to adjust and optimize the therapeutic effect and safety of the doses and administration regimens and teach treatment dosages can be titrated using routine methods known to those of skill in the art to optimize safety and efficacy. One of ordinary skill in the art would have a reasonable expectation of success administering the CD73 antibody and antagonist PD1 antibody at the claimed dosages and regimens given: (1) Sachsenmeier et al and Allard et al demonstrate statistically significantly improving cancer treatment with therapeutically effective amounts of CD73 and PD1 antibody combination; (2) Sachsenmeier et al teach titrating doses to provide optimal safety and efficacy are routine; and (3) Centene Corporation teach antibody combination cancer therapy with 
MPEP 2144.05 states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. In the instant case, given the known function of each antibody in cancer treatment, given their demonstrated combined synergy, and given the disclosures of each reference for arriving at therapeutic doses, it is well within the level of the ordinary skilled artisan to adjust the dosages and timing of administration for optimal therapeutic efficacy and safety, and to arrive at the dosages and timing of administration instantly claimed, where the combination of antagonist PD-1 and internalizing/inhibitory CD73 antibodies is expected to provide therapeutic and synergistic cancer treatment.
Claim 76:
	The US Patent does not claim treating cancer that has tumors comprising TILs that express PD-1.
Allard et al teach that TILs in tumors express PD-1 and are targets of the PD-1 antibody. PD-1 antibodies reverse T-cell anergy and the immunosuppressive microenvironment of the tumor, thereby stimulating T cell activity and anti-tumor immune response (p. 5626, col. 1 to cp. 5627, col. 1; Box on page 5627; p. 5628, col. 1; p. 5631, col. 1-2; Figure 5). Allard et al demonstrate that CD73 antibodies significantly in vivo. CD73 antibody preferentially synergized with PD-1 antibody. Monotherapy with CD73 or PD-1 antibody resulted in significantly delayed tumor growth, while combined antibody therapy induced complete tumor rejection in all treated mice. Monotherapy with CD73 or PD-1 antibody resulted in significantly prolonged survival, while combined antibody therapy further significantly increased survival (abstract; Figures 1-3; p. 5629, col. 2 to p. 5630, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat cancer having tumors with TILs expressing PD-1 with the combined CD73 and PD-1 antagonist antibody pharmaceutical composition. One would have been motivated to, and have a reasonable expectation of success to, given: (1) Allard et al teaches the PD-1 antibody treats cancer by targeting TILs in the tumor expressing PD-1, and stimulates T cell activity and anti-tumor immune response; and (2) Sachsenmeier et al and Allard et al demonstrate combined CD73 and PD-1 antibody therapy synergistically enhances anti-tumor therapeutic effects and survival.


Application No. 16/113,061
5.	Claims 65, 67-78, 83, 86, 91, 93, 95, 96 and 97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-81 of copending Application No. 16/113,061 in view of US Patent Application Publication 2016/0129108, Sachsenmeier et al, claiming priority to Nov. 11, 2014; Allard et al (Clinical Cancer Research, 2013, 19:5626-5635); and Centene Corporation Clinical Policy for Nivolumab (August 2015), as evidenced by WO 2015/103072, Wu, published July 2015, as evidenced by WO 2015/103072, Wu, published July 2015.
Application No. 16/113,061 claims:
A method of decreasing adenosine levels in a tumor of a human subject, a method of stimulating an immune response against a tumor in a human subject, and a method of inhibiting the growth of a tumor in a human subject, comprising administering to the subject an antibody that binds to human CD73 and comprises a heavy chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7, respectively, and a light chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, respectively; wherein the antibody comprises heavy and light chain variable region sequences of SEQ ID NOs: 135 and 12; wherein the antibody comprises a heavy chain sequence comprising the amino acid sequence of SEQ ID NO: 133 or 189 and a light chain sequence comprising the amino acid sequence of SEQ ID NO: 102; 
further comprising administering to the subject an additional therapeutic agent that is a PD-1 antagonist;
wherein the antibody inhibits the activity of human CD73;
wherein the antibody mediates internalization of human CD73.

The co-pending application does not claim the instantly claimed dosages and administration regimens.
Sachsenmeier et al teach a method of treating cancer in a subject having a tumor expressing CD73, comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a CD73 antagonist internalizing antibody (Example 4; [246]) and PD-1 antibody; wherein the PD-1 antibody is nivolumab ([298]); wherein administration is intravenous ([304]); wherein in vivo ([55]; [73]); wherein the CD73 antibody internalizes CD73 (Example 4); wherein CD73 is expressed on the membrane of tumor cells ([55]; [235-237]; [290]; [344]; Example 7); wherein the cancer is colon cancer and the tumor size is reduced (Example 7; [86]; [289]; [294]; [310]; [312]). 
As evidenced by WO 2015/103072, Wu, nivolumab PD-1 antibody inherently comprises instant SEQ ID NOs:381 and 382, see sequence alignments in the Office Action mailed 9/2/2020, section 4.
Sachsenmeier et al demonstrate that combined therapy with CD73 antibody and PD-1 antibody of colon cancer tumors in vivo resulted in significantly increased tumor growth inhibition compared to CD73 antibody alone (Example 7; [363-364]) and significantly increased survival compared to either antibody alone (second Table 9; [363-364]). Sachsenmeier et al administered 4 doses of antibodies 2X weekly at a dose of 0.5 mg/kg for PD-1 antibody and 10 mg/kg for CD73 antibody (Example 7, first Table 9). Assuming the average human weighs 80kg, a dose of 10 mg/kg of CD73 antibody would be 800 mg.
With regards to dosages and administration regimens, Sachsenmeier et al teach it is known to vary and optimize them for best therapeutic effect:
[0301] The combination therapy can provide “synergy” and prove “synergistic”, i.e., the effect achieved when the active ingredients used together is greater than the sum of the effects that results from using the compounds separately. A synergistic effect can be attained when the active ingredients are: (1) co-formulated and administered or delivered simultaneously in a combined, unit dosage formulation; (2) delivered by alternation or in parallel as separate formulations; or (3) by some other regimen. When 
[0309] The composition can be administered as a single dose, multiple doses or over an established period of time in an infusion. Dosage regimens also can be adjusted to provide the optimum desired response (e.g., a therapeutic or prophylactic response).
[0310] Therapeutically effective doses of the compositions of the present disclosure, for treatment of CD73-expressing cell-mediated diseases, such as certain types of cancers including e.g., colon cancer, vary depending upon many different factors, including means of administration, target site, physiological state of the patient, whether the patient is human or an animal, other medications administered, and whether treatment is prophylactic or therapeutic. Usually, the patient is a human, but non-human mammals including transgenic mammals can also be treated. Treatment dosages can be titrated using routine methods known to those of skill in the art to optimize safety and efficacy.
[0311] The amount of at least one anti-CD73 binding molecule, e.g., antibody or binding fragment, variant, or derivative thereof (for example, a clone 10.3 antibody or a clone 2C5 antibody) to be administered is readily determined by one of ordinary skill in the art without undue experimentation given the disclosure of the present disclosure. Factors influencing the mode of administration and the respective amount of at least one anti-CD73 binding molecule, e.g., antibody, antigen-binding fragment, variant or derivative thereof include, but are not limited to, the severity of the disease, the history of the disease, and the age, height, weight, health, and physical condition of the individual undergoing therapy. Similarly, the amount of anti-CD73 binding molecule, e.g., antibody, or fragment, variant, or derivative thereof, to be administered will be dependent upon the mode of administration and whether the subject will undergo a single dose or multiple doses of this agent.
Allard et al successfully demonstrate that CD73 inhibitory antibodies significantly enhance the activity of PD-1 antibodies against colon cancer, prostate cancer and breast cancer in vivo. CD73 antibody preferentially synergized with PD-1 antibody. Monotherapy with CD73 or PD-1 antibody resulted in significantly delayed tumor growth, while combined antibody therapy induced complete tumor rejection in all treated mice. Monotherapy with CD73 or PD-1 antibody resulted in significantly prolonged survival, while combined antibody therapy further significantly increased survival 
Centene Corporation Clinical Policy for Nivolumab (August 2015) teach the administration of nivolumab (PD-1 antibody) for cancer treatment is FDA approved, including for colorectal cancer. Centene Corporation teach combination therapies of nivolumab with other therapeutics such as immuno-oncology antibodies, and teach IV dosages of 3 mg/kg every 3 weeks for 4 doses then 240 mg every 2 weeks or 480 mg every 4 weeks, and administration for 6 months (p. 4, section H). Assuming the average person weighs 80kg, the 3mg/kg dose would be about 240 mg which falls within the range of about 50 mg – 500 mg once every 3 weeks as claimed.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the CD73 antibody and a PD-1 antagonist antibody nivolumab at the instantly claimed dosages and regimens in the method of treating tumors of the co-pending application. One would have been motivated to because: (1) Sachsenmeier et al teach repeatedly administering the inhibitory/internalizing CD73 antibody at 10 mg/kg which is about 800 mg for the average person; (2) Centene Corporation teach FDA approved administration of nivolumab for cancer treatment, and at 3 mg/kg (about 240 mg for the average 80 kg person) every 3 weeks for 4 doses then 240 mg every 2 weeks or 480 mg every 4 weeks; (3) Sachsenmeier et al provide motivation to adjust and optimize the therapeutic 
MPEP 2144.05 states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. In the instant case, given the known function of each antibody in cancer treatment, given their demonstrated combined synergy, and given the disclosures of each reference for arriving at therapeutic doses, it is well within the level of the ordinary skilled artisan to adjust the dosages and timing of administration for optimal therapeutic efficacy and safety, and to arrive at the dosages and timing of administration instantly claimed, where the combination of antagonist PD-
Claim 76:
	The co-pending application does not claim the tumors treated comprise TILs that express PD-1.
Allard et al teach that TILs in tumors express PD-1 and are targets of the PD-1 antibody. PD-1 antibodies reverse T-cell anergy and the immunosuppressive microenvironment of the tumor, thereby stimulating T cell activity and anti-tumor immune response (p. 5626, col. 1 to cp. 5627, col. 1; Box on page 5627; p. 5628, col. 1; p. 5631, col. 1-2; Figure 5). Allard et al demonstrate that CD73 antibodies significantly enhance the activity of PD-1 antibodies against colon cancer, prostate cancer and breast cancer in vivo. CD73 antibody preferentially synergized with PD-1 antibody. Monotherapy with CD73 or PD-1 antibody resulted in significantly delayed tumor growth, while combined antibody therapy induced complete tumor rejection in all treated mice. Monotherapy with CD73 or PD-1 antibody resulted in significantly prolonged survival, while combined antibody therapy further significantly increased survival (abstract; Figures 1-3; p. 5629, col. 2 to p. 5630, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat cancer having tumors with TILs expressing PD-1 in the method of the co-pending application. One would have been motivated to, and have a reasonable expectation of success to, given: (1) Allard et al teaches the PD-1 antibody treats cancer by targeting TILs in the tumor expressing PD-1, and stimulates T cell activity and anti-tumor immune response; and (2) Sachsenmeier et al and Allard et .
This is a provisional nonstatutory double patenting rejection.

Application No. 16/117,183
6.	Claims 65, 67-78, 83, 86, 91, 93, 95, 96 and 97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-81 of copending Application No. 16/117,183 in view of US Patent Application Publication 2016/0129108, Sachsenmeier et al, claiming priority to Nov. 11, 2014; Allard et al (Clinical Cancer Research, 2013, 19:5626-5635); and Centene Corporation Clinical Policy for Nivolumab (August 2015), as evidenced by WO 2015/103072, Wu, published July 2015, as evidenced by WO 2015/103072, Wu, published July 2015.
Application No. 16/117,183 claims:
A method of decreasing adenosine levels in a tumor of a human subject, a method of stimulating an immune response against a tumor in a human subject, and a method of inhibiting the growth of a tumor in a human subject, comprising administering to the subject an antibody that binds to human CD73 and comprises a heavy chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7, respectively, and a light chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, respectively; wherein the antibody comprises heavy and light chain variable region sequences of SEQ ID NOs: 135 and 12; wherein the antibody comprises a heavy chain sequence comprising the amino acid sequence of SEQ ID NO: 133 or 189 and a light chain sequence comprising the amino acid sequence of SEQ ID NO: 102; 
further comprising administering to the subject an additional therapeutic agent that is a PD-1 antagonist;
wherein the antibody inhibits the activity of human CD73;
wherein the antibody mediates internalization of human CD73.

The co-pending application does not claim the instantly claimed dosages and administration regimens.
Sachsenmeier et al teach a method of treating cancer in a subject having a tumor expressing CD73, comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a CD73 antagonist internalizing antibody (Example 4; [246]) and PD-1 antibody; wherein the PD-1 antibody is nivolumab ([298]); wherein administration is intravenous ([304]); wherein administration of CD73 and PD-1 antibodies is sequential in either order, or serial, or concurrent/same day ([300]); wherein the antibodies are formulated together or separately ([301]); wherein the CD73 antibody inhibits enzymatic activity in vivo ([55]; [73]); wherein the CD73 antibody internalizes CD73 (Example 4); wherein CD73 is expressed on the membrane of tumor cells ([55]; [235-237]; [290]; [344]; Example 7); wherein the cancer is colon cancer and the tumor size is reduced (Example 7; [86]; [289]; [294]; [310]; [312]). 
As evidenced by WO 2015/103072, Wu, nivolumab PD-1 antibody inherently comprises instant SEQ ID NOs:381 and 382, see sequence alignments in the Office Action mailed 9/2/2020, section 4.
Sachsenmeier et al demonstrate that combined therapy with CD73 antibody and PD-1 antibody of colon cancer tumors in vivo resulted in significantly increased tumor growth inhibition compared to CD73 antibody alone (Example 7; [363-364]) and 
With regards to dosages and administration regimens, Sachsenmeier et al teach it is known to vary and optimize them for best therapeutic effect:
[0301] The combination therapy can provide “synergy” and prove “synergistic”, i.e., the effect achieved when the active ingredients used together is greater than the sum of the effects that results from using the compounds separately. A synergistic effect can be attained when the active ingredients are: (1) co-formulated and administered or delivered simultaneously in a combined, unit dosage formulation; (2) delivered by alternation or in parallel as separate formulations; or (3) by some other regimen. When delivered in alternation therapy, a synergistic effect can be attained when the compounds are administered or delivered sequentially, e.g., by different injections in separate syringes. In general, during alternation therapy, an effective dosage of each active ingredient is administered sequentially, i.e., serially, whereas in combination therapy, effective dosages of two or more active ingredients are administered together.
[0309] The composition can be administered as a single dose, multiple doses or over an established period of time in an infusion. Dosage regimens also can be adjusted to provide the optimum desired response (e.g., a therapeutic or prophylactic response).
[0310] Therapeutically effective doses of the compositions of the present disclosure, for treatment of CD73-expressing cell-mediated diseases, such as certain types of cancers including e.g., colon cancer, vary depending upon many different factors, including means of administration, target site, physiological state of the patient, whether the patient is human or an animal, other medications administered, and whether treatment is prophylactic or therapeutic. Usually, the patient is a human, but non-human mammals including transgenic mammals can also be treated. Treatment dosages can be titrated using routine methods known to those of skill in the art to optimize safety and efficacy.
[0311] The amount of at least one anti-CD73 binding molecule, e.g., antibody or binding fragment, variant, or derivative thereof (for example, a clone 10.3 antibody or a clone 2C5 antibody) to be administered is readily determined by one of ordinary skill in the art without undue experimentation given the disclosure of the present disclosure. Factors influencing the mode of administration and the respective amount of at least one anti-CD73 binding molecule, e.g., antibody, antigen-binding fragment, variant or derivative thereof include, but are not limited to, the severity of the disease, the history of the 
Allard et al successfully demonstrate that CD73 inhibitory antibodies significantly enhance the activity of PD-1 antibodies against colon cancer, prostate cancer and breast cancer in vivo. CD73 antibody preferentially synergized with PD-1 antibody. Monotherapy with CD73 or PD-1 antibody resulted in significantly delayed tumor growth, while combined antibody therapy induced complete tumor rejection in all treated mice. Monotherapy with CD73 or PD-1 antibody resulted in significantly prolonged survival, while combined antibody therapy further significantly increased survival (abstract; Figures 1-3; p. 5629, col. 2 to p. 5630, col. 2). Allard et al conclude: “Our data demonstrated that both anti-PD-1 and anti-CTLA-4 mAbs can significantly benefit from targeted blockade of CD73” (p. 5633, col. 1) and “Our study suggests that targeted blockade of CD73 is another promising strategy to enhance the therapeutic activity of CTLA-4 and PD-1 checkpoint inhibition” (p. 5633, col. 2).
Centene Corporation Clinical Policy for Nivolumab (August 2015) teach the administration of nivolumab (PD-1 antibody) for cancer treatment is FDA approved, including for colorectal cancer. Centene Corporation teach combination therapies of nivolumab with other therapeutics such as immuno-oncology antibodies, and teach IV dosages of 3 mg/kg every 3 weeks for 4 doses then 240 mg every 2 weeks or 480 mg every 4 weeks, and administration for 6 months (p. 4, section H). Assuming the average person weighs 80kg, the 3mg/kg dose would be about 240 mg which falls within the range of about 50 mg – 500 mg once every 3 weeks as claimed.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the CD73 antibody and a PD-1 antagonist antibody nivolumab at the instantly claimed dosages and regimens in the method of treating tumors of the co-pending application. One would have been motivated to because: (1) Sachsenmeier et al teach repeatedly administering the inhibitory/internalizing CD73 antibody at 10 mg/kg which is about 800 mg for the average person; (2) Centene Corporation teach FDA approved administration of nivolumab for cancer treatment, and at 3 mg/kg (about 240 mg for the average 80 kg person) every 3 weeks for 4 doses then 240 mg every 2 weeks or 480 mg every 4 weeks; (3) Sachsenmeier et al provide motivation to adjust and optimize the therapeutic effect and safety of the doses and administration regimens and teach treatment dosages can be titrated using routine methods known to those of skill in the art to optimize safety and efficacy. One of ordinary skill in the art would have a reasonable expectation of success administering the CD73 antibody and antagonist PD1 antibody at the claimed dosages and regimens given: (1) Sachsenmeier et al and Allard et al demonstrate statistically significantly improving cancer treatment with therapeutically effective amounts of CD73 and PD1 antibody combination; (2) Sachsenmeier et al teach titrating doses to provide optimal safety and efficacy are routine; and (3) Centene Corporation teach antibody combination cancer therapy with nivolumab PD-1 antibody is already practiced and teach clinical administration of nivolumab at the instantly claimed dosages and time intervals. 
MPEP 2144.05 states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. In the instant case, given the known function of each antibody in cancer treatment, given their demonstrated combined synergy, and given the disclosures of each reference for arriving at therapeutic doses, it is well within the level of the ordinary skilled artisan to adjust the dosages and timing of administration for optimal therapeutic efficacy and safety, and to arrive at the dosages and timing of administration instantly claimed, where the combination of antagonist PD-1 and internalizing/inhibitory CD73 antibodies is expected to provide therapeutic and synergistic cancer treatment.
Claim 76:
	The co-pending application does not claim the tumors treated comprise TILs that express PD-1.
Allard et al teach that TILs in tumors express PD-1 and are targets of the PD-1 antibody. PD-1 antibodies reverse T-cell anergy and the immunosuppressive microenvironment of the tumor, thereby stimulating T cell activity and anti-tumor immune response (p. 5626, col. 1 to cp. 5627, col. 1; Box on page 5627; p. 5628, col. 1; p. 5631, col. 1-2; Figure 5). Allard et al demonstrate that CD73 antibodies significantly enhance the activity of PD-1 antibodies against colon cancer, prostate cancer and breast cancer in vivo. CD73 antibody preferentially synergized with PD-1 antibody. Monotherapy with CD73 or PD-1 antibody resulted in significantly delayed tumor growth, while combined antibody therapy induced complete tumor rejection in all treated 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat cancer having tumors with TILs expressing PD-1 in the method of the co-pending application. One would have been motivated to, and have a reasonable expectation of success to, given: (1) Allard et al teaches the PD-1 antibody treats cancer by targeting TILs in the tumor expressing PD-1, and stimulates T cell activity and anti-tumor immune response; and (2) Sachsenmeier et al and Allard et al demonstrate combined CD73 and PD-1 antibody therapy synergistically enhances anti-tumor therapeutic effects and survival.
This is a provisional nonstatutory double patenting rejection.


7.	Conclusion: Claims 65, 67-78, 83, 86, 91, 93, 95, 96 and 97 are rejected.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642